Exhibit 10.1

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

BREIT OPERATING PARTNERSHIP L.P.

A DELAWARE LIMITED PARTNERSHIP

July 27, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINED TERMS

     1  

1.1.Definitions

     1  

1.2.Interpretation

     10  

ARTICLE 2 PARTNERSHIP FORMATION AND IDENTIFICATION

     11  

2.1.Formation

     11  

2.2.Name, Office and Registered Agent

     11  

2.3.Partners

     11  

2.4.Term and Dissolution

     11  

2.5.Filing of Certificate and Perfection of Limited Partnership

     12  

2.6.Certificates Representing Partnership Units

     12  

ARTICLE 3 BUSINESS OF THE PARTNERSHIP

     12  

ARTICLE 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS

     13  

4.1.Capital Contributions

     13  

4.2.Classes of Partnership Units

     13  

4.3.Additional Capital Contributions and Issuances of Additional Partnership
Interests

     13  

4.4.Additional Funding

     16  

4.5.Capital Accounts

     16  

4.6.Percentage Interests

     17  

4.7.No Interest on Contributions

     17  

4.8.Return of Capital Contributions

     17  

4.9.No Third Party Beneficiary

     17  

4.10.Class B Capital Commitments and Contributions

     17  

ARTICLE 5 PROFITS AND LOSSES; DISTRIBUTIONS

     19  

5.1.Allocation of Profit and Loss

     19  

5.2.Distribution of Cash

     22  

5.3.REIT Distribution Requirements

     25  

5.4.No Right to Distributions in Kind

     25  

5.5.Limitations on Return of Capital Contributions

     25  

5.6.Distributions Upon Liquidation

     25  

5.7.Substantial Economic Effect

     26  

5.8.Reinvestment

     26  

ARTICLE 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

     27  

6.1.Management of the Partnership

     27  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

6.2.Delegation of Authority

     30  

6.3.Indemnification and Exculpation of Indemnitees

     30  

6.4.Liability and Obligations of the General Partner

     31  

6.5.Reimbursement of General Partner

     32  

6.6.Outside Activities

     33  

6.7.Transactions With Affiliates

     33  

6.8.Title to Partnership Assets

     34  

6.9.Repurchases and Exchanges of REIT Shares

     34  

6.10.No Duplication of Fees or Expenses

     34  

ARTICLE 7 CHANGES IN GENERAL PARTNER

     35  

7.1.Transfer of the General Partner’s Partnership Interest

     35  

7.2.Admission of a Substitute or Additional General Partner

     36  

7.3.Effect of Bankruptcy, Withdrawal, Death or Dissolution of the sole remaining
General Partner

     37  

7.4.Removal of a General Partner

     37  

ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

     38  

8.1.Management of the Partnership

     38  

8.2.Power of Attorney

     39  

8.3.Limitation on Liability of Limited Partners

     39  

8.4.Ownership by Limited Partner of Corporate General Partner or Affiliate

     39  

8.5.Redemption Right

     39  

8.6.Required Redemption of Limited Partners

     42  

ARTICLE 9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

     42  

9.1.Purchase for Investment

     42  

9.2.Restrictions on Transfer of Limited Partnership Interests

     43  

9.3.Admission of Substitute Limited Partner

     44  

9.4.Rights of Assignees of Partnership Interests

     45  

9.5.Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner

     46  

9.6.Joint Ownership of Interests

     46  

ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

     46  

10.1.Books and Records

     46  

10.2.Custody of Partnership Funds; Bank Accounts

     47  

10.3.Fiscal and Taxable Year

     47  

10.4.Annual Tax Information and Report

     47  

10.5.Tax Matters Partner; Tax Elections; Special Basis Adjustments

     47  

10.6.Reports to Limited Partners

     48  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE 11 AMENDMENT OF AGREEMENT; MERGER      48   ARTICLE 12 GENERAL
PROVISIONS      48  

12.1.Notices

     48  

12.2.Survival of Rights

     49  

12.3.Additional Documents

     49  

12.4.Severability

     49  

12.5.Entire Agreement

     49  

12.6.Pronouns and Plurals

     49  

12.7.Headings

     49  

12.8.Counterparts

     49  

12.9.Governing Law

     49  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBITS

EXHIBIT A - Notice of Exercise of Redemption Right

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

BREIT OPERATING PARTNERSHIP L.P.

This Amended and Restated Limited Partnership Agreement (this “Agreement”),
dated as of July 27, 2018, amends and restates the Limited Partnership Agreement
entered into as of August 25, 2016, between Blackstone Real Estate Income Trust,
Inc., a Maryland corporation, as general partner (the “General Partner”) and as
a Limited Partner, BREIT Special Limited Partner L.P. (fka BREIT Special Limited
Partner L.L.C.), a Delaware limited partnership (the “Special Limited Partner”)
and the Limited Partners party hereto from time to time.

RECITALS:

WHEREAS, BREIT Operating Partnership, L.P. (the “Partnership”) was formed on
August 5, 2016, as a limited partnership under the laws of the State of Delaware
and a certificate of limited partnership was filed with the Secretary of State
of the State of Delaware (the “Certificate”).

WHEREAS, the parties to this Agreement desire to amend and restate this
Agreement as set forth herein to create a Class B Unit of the Partnership and
create rights, obligations and privileges with respect to such Class B Units and
to make certain other amendments.

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINED TERMS

1.1. Definitions. The following defined terms used in this Agreement shall have
the meanings specified below:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Additional Funds” has the meaning set forth in Section 4.4.

“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 8.5) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.3(a)(iii).

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses are expenses of the
Partnership and not the General Partner, and (iii) to the extent not included in
clause (ii) above, REIT Expenses; provided, however, that Administrative
Expenses shall not include any administrative costs and expenses incurred by the
General Partner that are attributable to assets that are not owned directly or
indirectly by the Partnership.



--------------------------------------------------------------------------------

“Adviser” means the Person appointed, employed or contracted with by the General
Partner and the Partnership and responsible for directing or performing the
day-to-day business affairs of the General Partner and the Partnership,
including any Person to whom the Adviser subcontracts all or substantially all
of such functions.

“Advisory Agreement” means the agreement between the General Partner, the
Partnership and the Adviser pursuant to which the Adviser will direct or perform
the day-to-day business affairs of the General Partner and the Partnership.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding with the power to vote 10% of more of
the outstanding voting securities of such other Person; (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person, including any partnership in which such Person is a
general partner; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts an executive officer, director, trustee or general partner.

“Aggregate Share Ownership Limit” shall have the meaning set forth in the
Articles of Incorporation.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The Agreed Value of any non-cash Capital Contributions by a
Partner as of the date of contribution are set forth on the Partnership’s books
and records.

“Agreement” means this Limited Partnership Agreement, as amended, modified
supplemented or restated from time to time, as the context requires.

“Applicable Percentage” has the meaning provided in Section 8.5(b).

“Articles of Incorporation” means the Articles of Amendment and Restatement of
the General Partner filed with the Maryland State Department of Assessments and
Taxation on August 25, 2016, as further amended or supplemented from time to
time.

“Capital Account” has the meaning provided in Section 4.5.

“Capital Contribution” means the total amount of cash, cash equivalents or the
Agreed Value of any Property or other asset (other than cash or cash
equivalents) contributed or agreed to be contributed, as the context requires,
to the Partnership by each Partner pursuant to the terms of this Agreement. Any
reference to the Capital Contribution of a Partner shall include the Capital
Contribution made by a predecessor holder of the Partnership Interest of such
Partner.

 

2



--------------------------------------------------------------------------------

“Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations
Section 1.704-1(b)(2)(iv)(f), as provided for in Section 4.5. In the case of any
asset of the Partnership that has a Carrying Value that differs from its
adjusted tax basis, the Carrying Value shall be adjusted by the amount of
depreciation, depletion and amortization calculated for purposes of the
definition of Profit and Loss rather than the amount of depreciation, depletion
and amortization determined for federal income tax purposes.

“Cash Amount” means an amount of cash per Partnership Unit equal to the
applicable Redemption Price determined by the General Partner.

“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by any of the Partners of the
Partnership (either by themselves or pursuant to the power-of-attorney granted
to the General Partner in Section 8.2) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

“Class” means a class of REIT Shares or Partnership Units, as the context may
require.

“Class B Conversion Rate” means the fraction, the numerator of which is the Net
Asset Value Per Unit for each Class B Unit and the denominator of which is the
Net Asset Value Per Unit for each Class I Unit.

“Class B Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class B Unit as provided in this Agreement.

“Class D Conversion Rate” means the fraction, the numerator of which is the Net
Asset Value Per Unit for each Class D Unit and the denominator of which is the
Net Asset Value Per Unit for each Class I Unit.

“Class D REIT Shares” means the REIT Shares referred to as “Class D” shares in
the Prospectus.

“Class D Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class D Unit as provided in this Agreement.

“Class I REIT Shares” means the REIT Shares referred to as “Class I” shares in
the Prospectus.

 

3



--------------------------------------------------------------------------------

“Class I Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class I Unit as provided in this Agreement.

“Class S Conversion Rate” means the fraction, the numerator of which is the Net
Asset Value Per Unit for each Class S Unit and the denominator of which is the
Net Asset Value Per Unit for each Class I Unit.

“Class S REIT Shares” means the REIT Shares referred to as “Class S” shares in
the Prospectus.

“Class S Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class S Unit as provided in this Agreement.

“Class T Conversion Rate” means the fraction, the numerator of which is the Net
Asset Value Per Unit for each Class T Unit and the denominator of which is the
Net Asset Value Per Unit for each Class I Unit.

“Class T REIT Shares” means the REIT Shares referred to as “Class T” shares in
the Prospectus.

“Class T Unit” means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class T Unit as provided in this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“Commission” means the U.S. Securities and Exchange Commission.

“Commitment” shall have the meaning set forth in Section 4.10(a).

“Common Share Ownership Limit” shall have the meaning set forth in the
Articles of Incorporation.

“Defaulting Limited Partner” shall have the meaning set forth in
Section 4.10(e).

“Director” shall have the meaning set forth in the Articles of Incorporation.

“DRIP” shall have the meaning set forth in Section 5.8.

“DRIP Participant” shall have the meaning set forth in Section 5.8.

“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets;

 

4



--------------------------------------------------------------------------------

commencement of any proceedings relating to such Person as a debtor under any
other reorganization, arrangement, insolvency, adjustment of debt or liquidation
law of any jurisdiction, whether now in existence or hereinafter in effect,
either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

“Excepted Holder Limit” shall have the meaning set forth in the Articles of
Incorporation.

“General Partner” means Blackstone Real Estate Income Trust, Inc., a Maryland
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner, in
such Person’s capacity as a General Partner of the Partnership.

“General Partnership Interest” means any Partnership Interest held by the
General Partner, other than any Partnership Interest it holds as a Limited
Partner.

“Hurdle Amount” for any period during a calendar year means that amount that
results in a 5% annualized internal rate of return on the Net Asset Value of the
Partnership Units outstanding at the beginning of the then-current calendar year
and all Partnership Units issued since the beginning of the then-current
calendar year, taking into account the timing and amount of all distributions
accrued or paid (without duplication) on all such Partnership Units and all
issuances of Partnership Units over the period and calculated in accordance with
recognized industry practices. The ending Net Asset Value of the Partnership
Units used in calculating the internal rate of return will be calculated before
giving effect to any allocation or accrual to the Performance Allocation and any
applicable stockholder servicing fee expenses, provided that the calculation of
the Hurdle Amount for any period will exclude any Partnership Units repurchased
during such period, which Partnership Units will be subject to the Performance
Allocation upon such repurchase as described in Section 5.2(c).

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, (ii) the Adviser, (iii) the Special Limited Partner
and (iv) such other Persons (including Affiliates of the General Partner or the
Partnership) as the General Partner may designate from time to time, in its sole
and absolute discretion.

“Joint Venture” means any joint venture or partnership arrangement (other than
the Partnership) in which the Partnership or any of its Subsidiaries is a
co-venturer or partner established to acquire or hold assets of the Partnership.

“Limited Partner” means the General Partner in its capacity as a Limited
Partner, and any other Person identified as a Limited Partner on the
Partnership’s books and records, upon the execution and delivery by such Person
of an additional limited partner signature page, and any Person who becomes a
Substitute Limited Partner, in such Person’s capacity as a Limited Partner in
the Partnership.

 

5



--------------------------------------------------------------------------------

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act. A Limited Partnership Interest may be expressed as a number of Partnership
Units.

“Listing” means the listing of the shares of the General Partner’s common stock
on a national securities exchange. Upon such Listing, the shares shall be deemed
“Listed.”

“Loss” has the meaning provided in Section 5.1(e).

“Loss Carryforward Amount” shall initially equal zero and shall cumulatively
increase by the absolute value of any negative annual Total Return and decrease
by any positive annual Total Return, provided that the Loss Carryforward Amount
shall at no time be less than zero and provided further that the calculation of
the Loss Carryforward Amount will exclude the Total Return related to any
Partnership Units repurchased during such year, which Partnership Units will be
subject to the Performance Allocation upon such repurchase as described in
Section 5.2(c).

“Net Asset Value” means (i) for any Partnership Units, the net asset value of
such Partnership Units, determined as of the last business day of each month as
described in the Prospectus and (ii) for any REIT Shares, the net asset value of
such REIT Shares, determined as of the last business day of each month as
described in the Prospectus.

“Net Asset Value Per Unit” means, for each Class of Partnership Unit, the net
asset value per unit of such Class of Partnership Unit, determined as of the
last business day of each month as described in the Prospectus.

“Net Asset Value Per Class B Unit” means the Net Asset Value per Unit of the
Class B Units. At any given time, the Net Asset Value Per Unit of Class B Units
will equal the Net Asset Value Per Unit of Class I Units.

“Net Asset Value Per REIT Share” means, for each Class of REIT Shares, the net
asset value per share of such Class of REIT Shares, determined as of the last
business day of each month as described in the Prospectus.

“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit A.

“Offer” has the meaning set forth in Section 7.1(b).

“Offering” means an offer and sale of REIT Shares to the public.

“Partner” means any General Partner, Special Limited Partner or Limited Partner.

 

6



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
Partner’s nonrecourse debt (as defined in U.S. Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in U.S. Treasury Regulations Section 1.752-1(a)(2)) determined in
accordance with U.S. Treasury Regulations Section 1.704-2(i)(3).

“Partnership” means BREIT Operating Partnership L.P., a Delaware limited
partnership.

“Partnership Interest” means an ownership interest in the Partnership held by a
Limited Partner, the General Partner or the Special Limited Partner and includes
any and all benefits to which the holder of such a Partnership Interest may be
entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms and provisions of this Agreement.

“Partnership Minimum Gain” has the meaning specified in U.S. Treasury
Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.

“Partnership Representative” has the meaning described in Section 10.5(a).

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests (other than the General Partnership Interest and the Special Limited
Partnership Interest) of all Partners issued hereunder, including Class T Units,
Class S Units, Class D Units, Class I Units and Class B Units. The allocation of
Partnership Units of each Class among the Partners shall be as set forth on the
Partnership’s books and records.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on the Partnership’s
books and records.

“Performance Allocation” has the meaning set forth in Section 5.2(c).

“Person” means an individual, corporation, partnership, limited liability
company, estate, trust (including a trust qualified under Sections 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other legal entity.

“Profit” has the meaning provided in Section 5.1(e) hereof.

“Property” means any Real Property, Real Estate Securities or other investment
in which the Partnership holds an ownership interest.

 

7



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in the most recent effective
registration statement filed by the General Partner with the Commission with
respect to the applicable Offering, as such prospectus may be amended or
supplemented from time to time.

“Real Estate Securities” means equity and debt securities of both publicly
traded and private companies, including REITs and pass-through entities, that
own Real Property or loans secured by real estate, including investments in
commercial mortgage-backed securities and derivative instruments, owned by the
General Partner or the Partnership directly or indirectly through one or more of
its Affiliates.

“Real Property” means land, rights in land (including leasehold interests) and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.

“Redemption Price” means the Value of the REIT Shares Amount as of the end of
the Specified Redemption Date. “Value” means, for any Class of REIT Shares:
(i) if such Class of REIT Shares are Listed, the average closing price per share
for the previous 30 trading days, or (ii) if such Class of REIT Shares are not
Listed, the Net Asset Value Per REIT Share for REIT Shares of that Class.

“Redemption Right” has the meaning provided in Section 8.5(a).

“Regulations” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

“Regulatory Allocations” has the meaning set forth in Section 5.1(g).

“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
loans secured by real estate or both as defined pursuant to Sections 856 through
860 of the Code and any successor or other provisions of the Code relating to
real estate investment trusts (including provisions as to the attribution of
ownership of beneficial interests therein) and the regulations promulgated
thereunder.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes of this defined
term, be included within the definition of General Partner), including taxes,
fees and assessments associated therewith, any and all costs, expenses or fees
payable to any director, officer, or employee of the General Partner or service
providers to the General Partner (including service providers affiliated with
the Adviser), (ii) costs and expenses relating to any public offering and
registration of securities by the General Partner and all filings, statements,
reports, fees and expenses incidental thereto, including, without limitation,
underwriting discounts and selling commissions applicable to any such offering
of securities, any stockholder servicing fees, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and

 

8



--------------------------------------------------------------------------------

expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) the management fee payable to the Adviser under the
Advisory Agreement and other fees and expenses payable to other services
providers of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuing or redemption of Partnership Interests
and/or REIT Shares, and (viii) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business on behalf of
or in connection with the Partnership.

“REIT Share” means a common share of the General Partner (or successor entity,
as the case may be), including Class T REIT Shares, Class S REIT Shares, Class D
REIT Shares and Class I REIT Shares.

“REIT Shares Amount” means a number of REIT Shares having the same
Class designation as the Class of Partnership Units offered for exchange by a
Tendering Party equal to such number of Partnership Units; provided that in the
event the General Partner issues to all holders of REIT Shares rights, options,
warrants or convertible or exchangeable securities entitling the stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “rights”), and the rights have not expired at the Specified
Redemption Date, then the REIT Shares Amount shall also include the rights
issuable to a holder of the REIT Shares Amount of REIT Shares on the record date
fixed for purposes of determining the holders of REIT Shares entitled to rights.

“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

“Service” means the United States Internal Revenue Service.

“Special Limited Partner” means BREIT Special Limited Partner L.P., a Delaware
limited partnership, which shall be a limited partner of the Partnership and
recognized as such under applicable Delaware law, but not a “Limited Partner”
within the meaning of this Agreement (other than to the extent it owns
Partnership Units).

“Special Limited Partnership Interest” means the interest of the Special Limited
Partner in the Partnership representing solely its right as the holder of an
interest in distributions described in Section 5.2(c) (and any corresponding
allocations of income, gain, loss and deduction under this Agreement), and not
any interest in Partnership Units it may own from time to time.

 

9



--------------------------------------------------------------------------------

“Specified Redemption Date” means the first business day of the month following
the month of the day that is 45 days after the receipt by the General Partner of
the Notice of Redemption.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3.

“Survivor” has the meaning set forth in Section 7.1(c).

“Tax Matters Partner” has the meaning described in Section 10.5(a).

“Tendered Units” has the meaning provided in Section 8.5(a).

“Tendering Party” has the meaning provided in Section 8.5(a).

“Total Return” for any period since the end of the prior calendar year shall
equal the sum of: (i) all distributions accrued or paid (without duplication) on
the Partnership Units outstanding at the end of such period since the beginning
of the then-current calendar year plus (ii) the change in aggregate Net Asset
Value of such Partnership Units since the beginning of such year, before giving
effect to (x) changes resulting solely from the proceeds of issuances of
Partnership Units, (y) any allocation or accrual to the Performance Allocation
and (z) any applicable stockholder servicing fee expenses (including any
payments made to the General Partner for payment of such expenses). For the
avoidance of doubt, the calculation of Total Return will (i) include any
appreciation or depreciation in the Net Asset Value of Partnership Units issued
during the then-current calendar year but (ii) exclude the proceeds from the
initial issuance of such Partnership Units.

“Transfer” has the meaning set forth in Section 9.2(a).

“Undrawn Commitment” means as of a date the amount of any Class B Limited
Partner’s Commitment reduced by the amount of all Capital Contributions made by
such Partner (but excluding, for the avoidance of doubt, any deemed
contributions made pursuant to Section 5.2(a)).

1.2. Interpretation. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Wherever the context may
require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine and neuter forms. For all purposes of this Agreement, the
term “control” and variations thereof shall mean possession of the authority to
direct or cause the direction of the management and policies of the specified
entity, through the direct or indirect ownership of equity interests therein, by
contract or otherwise. As used in this Agreement, the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” As used in this Agreement, the terms “herein,” “hereof” and
“hereunder” shall refer to this Agreement in its entirety. Any references in
this Agreement to “Sections” or “Articles” shall, unless otherwise specified,
refer

 

10



--------------------------------------------------------------------------------

to Sections or Articles, respectively, in this Agreement. Any references in this
Agreement to an “Exhibit” shall, unless otherwise specified, refer to an Exhibit
attached to this Agreement, as such Exhibit may be amended from time to time.
Each such Exhibit shall be deemed incorporated in this Agreement in full.

ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1. Formation. The Partnership was formed as a limited partnership pursuant to
the Act and all other pertinent laws of the State of Delaware, for the purposes
and upon the terms and conditions set forth in this Agreement.

2.2. Name, Office and Registered Agent. The name of the Partnership is BREIT
Operating Partnership L.P. The specified office and principal place of business
of the Partnership shall be 345 Park Avenue, New York, New York 10154. The
General Partner may at any time change the location of such office, provided the
General Partner gives notice to the Partners of any such change. The name and
address of the Partnership’s registered agent is Intertrust Corporate Services
Delaware Ltd., 200 Bellevue Parkway, Suite 200, Bellevue Park Corporate Center,
Wilmington, Delaware, 19809. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.

2.3. Partners.

(a) The General Partner of the Partnership is Blackstone Real Estate Income
Trust, Inc., a Maryland corporation. Its principal place of business is the same
as that of the Partnership.

(b) The Limited Partners are the General Partner (in its capacity as Limited
Partner) and any other Persons identified as Limited Partners on the
Partnership’s books and records.

(c) The Special Limited Partner is BREIT Special Limited Partner L.P., a
Delaware limited partnership. Its principal place of business is the same as
that of the Partnership.

2.4. Term and Dissolution.

(a) The Partnership commenced upon the filing for record of the Certificate in
the office of the Secretary of State of the State of Delaware on August 5, 2016,
and shall continue indefinitely, except that the Partnership shall be dissolved
upon the first to occur of any of the following events:

(i) The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b); provided
that if a General Partner is on the date of such occurrence a partnership, the
dissolution of such General Partner as a result of the dissolution, death,
withdrawal, removal or Event of Bankruptcy of a partner in such partnership
shall not be an event of dissolution of the Partnership if the business of such
General Partner is continued by the remaining partner or partners, either alone
or with additional partners, and such General Partner and such partners comply
with any other applicable requirements of this Agreement;

 

11



--------------------------------------------------------------------------------

(ii) The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or

(iii) The election by the General Partner that the Partnership should be
dissolved.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b)), the General Partner (or its trustee,
receiver, successor or legal representative) shall amend or cancel any
Certificate(s) and liquidate the Partnership’s assets and apply and distribute
the proceeds thereof in accordance with Section 5.6. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.

2.5. Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.6. Certificates Representing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue (but in no way is
obligated to issue) a certificate specifying the number and Class of Partnership
Units owned by the Limited Partner as of the date of such certificate. Any such
certificate (i) shall be in form and substance as approved by the General
Partner, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:

This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Limited Partnership Agreement of BREIT Operating Partnership
L.P., as amended from time to time.

ARTICLE 3

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, and in a manner such that the General
Partner will not be subject to any taxes under Section 857 or 4981 of the

 

12



--------------------------------------------------------------------------------

Code (to the extent the General Partner determines not being subject to such
taxes is desirable), unless the General Partner otherwise ceases to qualify as a
REIT, (ii) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing and (iii) to do anything necessary or
incidental to the foregoing. Notwithstanding the foregoing, the Limited Partners
agree that the General Partner may terminate its status as a REIT under the Code
at any time to the full extent permitted under the Articles of Incorporation.
The General Partner on behalf of the Partnership shall also be empowered to do
any and all acts and things necessary or prudent to ensure that the Partnership
will not be classified as a “publicly traded partnership” for purposes of
Section 7704 of the Code.

ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1. Capital Contributions. The General Partner and the Limited Partners have
made capital contributions to the Partnership in exchange for the Partnership
Interests set forth opposite their names on the Partnership’s books and records.
The General Partner may keep the Partnership’s books and records current through
separate revisions that reflect periodic changes to the capital contributions
made by the Partners and redemptions and other purchases of Partnership Units by
the Partnership, and corresponding changes to the Partnership Interests of the
Partners, without preparing an amendment to this Agreement.

4.2. Classes of Partnership Units. The General Partner is hereby authorized to
cause the Partnership to issue Partnership Units designated as Class T Units,
Class S Units, Class D Units, Class I Units and Class B Units. Each such
Class shall have the rights and obligations attributed to that Class under this
Agreement.

4.3. Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.3, Section 4.4 or Section 4.10,
the Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.3.

(a) Issuances of Additional Partnership Interests.

(i) General. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners, including but not limited to, Partnership Units issued in connection
with the issuance of REIT Shares of or other interests in the General Partner,
Partnership Units issued to the Special Limited Partner with respect to payments
made pursuant to the Performance Allocation, Partnership Units issued to the
Adviser as a management fee pursuant to the Advisory Agreement and Partnership

 

13



--------------------------------------------------------------------------------

Units issued in connection with acquisitions of properties. Any additional
Partnership Interests issued thereby may be issued in one or more classes
(including the Classes specified in this Agreement or any other Classes), or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to Limited Partnership Interests, all
as shall be determined by the General Partner in its sole and absolute
discretion and without the approval of any Limited Partner, subject to Delaware
law, including, without limitation, (i) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner unless:

(1) the additional Partnership Interests are issued in connection with an
issuance of Additional Securities by the General Partner in accordance with
Section 4.3(a)(iii);

(2) the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or

(3) the additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii) Adjustment Events. In the event the General Partner (i) declares or pays a
dividend on any Class of its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of any Class of its outstanding REIT Shares in REIT
Shares, (ii) subdivides any Class of its outstanding REIT Shares, or
(iii) combines any Class of its outstanding REIT Shares into a smaller number of
REIT Shares with respect to any Class of REIT Shares, then a corresponding
adjustment to the number of outstanding Partnership Units of the applicable
Class necessary to maintain the proportionate relationship between the number of
outstanding Partnership Units of such Class to the number of outstanding REIT
Shares of such Class shall automatically be made. Additionally, in the event
that any other entity shall become General Partner pursuant to any merger,
consolidation or combination of the General Partner with or into another entity
(the “Successor Entity”), the number of outstanding Partnership Units of each
Class shall be adjusted by multiplying such number by the number of shares of
the Successor Entity into which one REIT Share of such Class is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the number of
outstanding Partnership

 

14



--------------------------------------------------------------------------------

Units of any Class shall become effective immediately after the effective date
of such event retroactive to the record date, if any, for such event; provided,
however, that if the General Partner receives a Notice of Redemption after the
record date, but prior to the effective date of such dividend, distribution,
subdivision or combination, or such merger, consolidation or combination, the
number of outstanding Partnership Units of any Class shall be determined as if
the General Partner had received the Notice of Redemption immediately prior to
the record date for such dividend, distribution, subdivision or combination or
such merger, consolidation or combination. If the General Partner takes any
other action affecting the REIT Shares other than actions specifically described
above and, in the opinion of the General Partner such action would require an
adjustment to the number of Partnership Units to maintain the proportionate
relationship between the number of outstanding Partnership Units to the number
of outstanding REIT Shares, the General Partner shall have the right to make
such adjustment to the number of Partnership Units, to the extent permitted by
law, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances.

(iii) Upon Issuance of Additional Securities. Upon the issuance by the General
Partner of any Additional Securities (including pursuant to the General
Partner’s distribution reinvestment plan) other than to all holders of REIT
Shares, the General Partner shall contribute any net proceeds from the issuance
of such Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership in return for, as the General Partner may designate, Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights such that
their economic interests are substantially similar to those of the Additional
Securities; provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of assets that would not
be owned directly or indirectly by the Partnership, but if and only if, such
acquisition and issuance of Additional Securities have been approved and
determined to be in or not opposed to the best interests of the General Partner
and the Partnership; provided further, that the General Partner is allowed to
use net proceeds from the issuance and sale of such Additional Securities to
repurchase REIT Shares pursuant to a share repurchase plan. Without limiting the
foregoing, the General Partner is expressly authorized to issue Additional
Securities for less than fair market value, and to cause the Partnership to
issue to the General Partner corresponding Partnership Interests, so long as the
General Partner concludes in good faith that such issuance is in the best
interests of the General Partner and the Partnership. Without limiting the
foregoing, if the General Partner issues REIT Shares of any Class for a cash
purchase price and contributes all of the net proceeds of such issuance to the
Partnership as required hereunder, the General Partner shall be issued a number
of additional Partnership Units having the same Class designation as the issued
REIT Shares equal to the number of such REIT Shares of that Class issued by the
General Partner the proceeds of which were so contributed.

 

15



--------------------------------------------------------------------------------

(b) Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, to the extent that the
General Partner shall make Capital Contributions to the Partnership of the
proceeds therefrom, if the proceeds actually received and contributed by the
General Partner in respect of the REIT Shares the proceeds of which were so
contributed are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 and in connection with the
required issuance of additional Partnership Units to the General Partner for
such Capital Contributions pursuant to Section 4.3(a). In connection with any
and all issuances of REIT Shares pursuant to the General Partner’s distribution
reinvestment plan, the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the distributions
that have been reinvested in respect of the REIT Shares issued by the General
Partner in return for an equal number of Partnership Units having the same
Class designation as the issued REIT Shares.

4.4. Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings,
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans, purchase of additional
Partnership Interests or otherwise (which the General Partner or such Affiliates
will have the option, but not the obligation, of providing) or (iii) cause the
Partnership to issue additional Partnership Interests and admit additional
Limited Partners to the Partnership in accordance with Section 4.3.

4.5. Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv) and a Partner shall have a single Capital Account with
respect to all Partnership Interests held by such Partner. If (i) a new or
existing Partner acquires an additional Partnership Interest in exchange for
more than a de minimis Capital Contribution, (ii) the Partnership distributes to
a Partner more than a de minimis amount of Partnership property or money as
consideration for a Partnership Interest, (iii) the Partnership is liquidated
within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g), or (iv) the
Partnership grants a Partnership Interest (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the
Partnership, the General Partner may revalue the property of the Partnership to
its fair market value (as determined by the General Partner, in its sole and
absolute discretion, and taking into account Section 7701(g) of the Code) in
accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the Partnership’s
property is revalued by the General Partner, the Capital Accounts of the
Partners shall be adjusted in accordance with Regulations
Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital
Accounts to be adjusted to reflect the manner in which the unrealized gain or
loss inherent in such property (that has not been reflected in the Capital
Accounts previously) would be allocated among the Partners pursuant to
Section 5.1 if there were a taxable disposition of such property for its fair
market value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.

 

16



--------------------------------------------------------------------------------

4.6. Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.6,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the adjustment
occurs and the part of the year beginning on the following day either (i) as if
the taxable year had ended on the date of the adjustment or (ii) based on the
number of days in each part. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate Profits and
Losses for the taxable year in which the adjustment occurs. The allocation of
Profits and Losses for the earlier part of the year shall be based on the
Percentage Interests before adjustment, and the allocation of Profits and Losses
for the later part shall be based on the adjusted Percentage Interests.

4.7. No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.8. Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.9. No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.

4.10. Class B Capital Commitments and Contributions.

(a) Any Person shall be admitted as a Class B Limited Partner upon the execution
by or on its behalf of a subscription agreement (in form satisfactory to the
General Partner) pursuant to which it agrees to be bound by the terms of this
Partnership Agreement and purchases Class B Units or commits to purchase a
certain amount of Class B Units (a “Commitment”) and acceptance of such
agreement by the General Partner in its sole discretion, without the need for
any approval by any other Limited Partner. Purchases or Commitments may be
accepted or rejected in whole or in part at any time by the General Partner in
its sole discretion.

 

17



--------------------------------------------------------------------------------

(b) Each Class B Limited Partner shall be required to make a Capital
Contribution to the Partnership with respect to its Commitment (if any) in an
amount specified in a written drawdown notice (a “Payment Notice”) delivered by
the General Partner at least two business days prior to the date such Capital
Contribution is due (unless modified or waived by the General Partner). Upon
making a Capital Contribution to the Partnership (whether or not pursuant to a
Commitment), a Class B Limited Partner shall be issued a number of Class B Units
equal to the amount of such Capital Contribution divided by the most recent Net
Asset Value per Class B Unit at the time of such Capital Contribution. The
amount of each Class B Limited Partner’s Commitment (if any) and the number of
Class B Units issued to such Limited Partner shall be set forth in the books and
records of the Partnership.

(c) Subject to legal, tax, regulatory and other similar considerations, all
calls for capital from Class B Limited Partners shall be made pursuant to a
Payment Notice on a pro rata basis based on their Undrawn Commitments. No
Class B Limited Partner shall be required to make a Capital Contribution to the
Partnership on any date pursuant to this Section 4.10(c) in an amount greater
than such Limited Partner’s Undrawn Commitment as of such date.

(d) Notwithstanding the foregoing, (i) the General Partner shall not be required
to call capital from any Class B Limited Partner (or group of Limited Partners)
if the General Partner determines that doing so may have adverse consequences to
the Partnership, the General Partner or any of their subsidiaries, including
legal or regulatory consequences, including jeopardizing the qualification as a
REIT under the Code of the Partnership, the General Partner or any of their
subsidiaries and (ii) the General Partner may accept, on behalf of the
Partnership, a Capital Contribution in kind from any Class B Limited Partner at
any time without regard to its existing Undrawn Commitment and on terms and
conditions that the General Partner deems appropriate in good faith.

(e) If a Class B Limited Partner fails to pay a Capital Contribution when due,
and such failure continues for five business days after delivery by the General
Partner on behalf of the Partnership to such Limited Partner of a written notice
of such failure, then the General Partner, in its sole discretion, may declare
such Limited Partner to be in default (a “Defaulting Limited Partner”). A
Defaulting Limited Partner shall have no voting rights with respect to its
Class B Units, and the General Partner may in its sole discretion cause the
forfeiture of up to 75% of such Defaulting Limited Partner’s Class B Units
and/or the cancellation of such Defaulting Limited Partner’s Undrawn Commitment.
The General Partner, in its sole discretion, may waive any remedy with respect
to any Defaulting Limited Partner. No right, power or remedy conferred upon the
General Partner in this Section 4.10(e) shall be exclusive, and each such right,
power or remedy shall be cumulative and in addition to every other right, power
or remedy whether conferred in this Section 4.10(e) or now or hereafter
available at law or in equity or by statute or otherwise. No course of dealing
between the General Partner and any Defaulting Limited Partner and no delay in
exercising any right, power or remedy conferred in this Section 4.10(e) or now
or hereafter existing at law or in equity or by statute or otherwise shall
operate as a waiver or otherwise prejudice any such right, power or remedy. In
addition to the foregoing, the General Partner may in its sole discretion
institute a lawsuit against any Defaulting Limited Partner for specific
performance of its obligations to make Capital Contributions and to collect any
overdue amounts hereunder.

 

18



--------------------------------------------------------------------------------

(f) If a Class B Limited Partner delivers a written opinion of counsel (which
counsel and opinion shall be reasonably satisfactory to the General Partner) to
the General Partner to the effect that the payment by such Limited Partner of
all or any part of any Capital Contribution would be illegal by reason of any
act, order or regulation (other than acts, orders or regulations relating to
bankruptcy, reorganization, insolvency or similar proceedings) with respect to
its investment in the Partnership, such Limited Partner shall not become a
Defaulting Limited Partner for purposes of Section 4.10(e) to the extent and
during the time such Limited Partner is so affected and for the purposes of this
Agreement that General Partner; provided that such unpaid Capital Contribution
shall become payable no later than ten days after the date such act, order or
regulation is no longer effective, together with interest on such unpaid Capital
Contribution at the Partnership’s cost of borrowing incurred during such period;
and provided further, that if on the day three months after such date such
Capital Contribution was initially due all amounts due to such date have not
been paid, such Limited Partner, at the election of the General Partner, shall
not be entitled to make any further Capital Contributions and such Limited
Partner’s Undrawn Commitment shall be treated thereafter for all purposes
hereunder as having been reduced to zero.

ARTICLE 5

PROFITS AND LOSSES; DISTRIBUTIONS

5.1. Allocation of Profit and Loss.

(a) General Partner Gross Income Allocation. There shall be specially allocated
to the General Partner an amount of (i) first, items of Partnership income and
(ii) second, items of Partnership gain during each fiscal year or other
applicable period, before any other allocations are made hereunder, in an amount
equal to the excess, if any, of the cumulative reimbursements made to the
General Partner under Section 6.5(b) (other than reimbursements which would
properly be treated as “guaranteed payments” or which are attributable to the
reimbursement of expenses which would properly be either deductible by the
Partnership or added to the tax basis of any Partnership asset) over the
cumulative allocations of Partnership income and gain to the General Partner
under this Section 5.1(a).

(b) General Allocations. The items of Profit and Loss of the Partnership for
each fiscal year or other applicable period, other than any items allocated
under Section 5.1(a), shall be allocated among the Partners in a manner that
will, as nearly as possible (after giving effect to the allocations under
Section 5.1(a), 5.1(c), 5.1(f), 5.1(g) and 5.2(c)) cause the Capital Account
balance of each Partner at the end of such fiscal year or other applicable
period to equal (i) the amount of the hypothetical distribution that such
Partner would receive if the Partnership were liquidated on the last day of such
period and all assets of the Partnership, including cash, were sold for cash
equal to their Carrying Values, taking into account any adjustments thereto for
such period, all liabilities of the Partnership were satisfied in full in cash
according to their terms (limited with respect to each nonrecourse liability to
the Carrying Value of the assets securing such liability) and the remaining cash
proceeds (after satisfaction of such liabilities) were

 

19



--------------------------------------------------------------------------------

distributed in full pursuant to Section 5.2, minus (ii) the sum of such
Partner’s share of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum
Gain and the amount, if any and without duplication, that the Partner would be
obligated to contribute to the capital of the Partnership, all computed as of
the date of the hypothetical sale of assets. Notwithstanding the foregoing, the
General Partner may make such allocations as it deems reasonably necessary to
give economic effect to the provisions of this Agreement, taking into account
facts and circumstances as the General Partner deems reasonably necessary for
this purpose.

(c) Regulatory Allocations. Notwithstanding any other provision of this
Agreement:

(i) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of U.S. Treasury Regulations Sections 1.704-2(d) and 1.704-2(i))
during any Partnership taxable year, the Partners shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to their respective shares of such net
decrease during such year, determined pursuant to U.S. Treasury Regulations
Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated shall be
determined in accordance with U.S. Treasury Regulations Section 1.704-2(f). This
Section 5.1(c)(i) is intended to comply with the minimum gain chargeback
requirements in such U.S. Treasury Regulations Sections and shall be interpreted
consistently therewith; including that no chargeback shall be required to the
extent of the exceptions provided in U.S. Treasury Regulations Sections
1.704-2(f) and 1.704-2(i)(4).

(ii) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in U.S. Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit Capital Account balance created by such
adjustments, allocations or distributions as promptly as possible; provided that
an allocation pursuant to this Section 5.1(c)(ii) shall be made only to the
extent that a Partner would have a deficit Capital Account balance in excess of
such sum after all other allocations provided for in this IV have been
tentatively made as if this Section 5.1(c)(ii) were not in this Agreement. This
Section 5.1(c)(ii) is intended to comply with the “qualified income offset”
requirement of the Code and shall be interpreted consistently therewith.

(iii) Gross Income Allocation. If one or more Partners has a deficit Capital
Account at the end of any Fiscal Year that is in excess of the sum of (i) the
amount each such Partner is obligated to restore, if any, pursuant to any
provision of this Partnership Agreement, and (ii) the amount each such Partner
is deemed to be obligated to restore pursuant to the penultimate sentences of
U.S. Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Partner shall be specially allocated items of Partnership income and gain in the
amount of such excess as quickly as possible (in proportion to the amount of
such deficit); provided that an allocation pursuant to this Section 5.1(c)(iii)
shall be made only if and to the extent that a Partner would have a deficit
Capital Account in excess of such sum after all other allocations provided for
in this Article 5 have been tentatively made as if Section 5.1(c)(ii) and this
Section 5.1(c)(iii) were not in this Partnership Agreement.

 

20



--------------------------------------------------------------------------------

(iv) Payee Allocation. If any payment to any person that is treated by the
Partnership as the payment of an expense is recharacterized by a taxing
authority as a Partnership distribution to the payee as a partner, such payee
shall be specially allocated, in the manner determined by the General Partner,
an amount of Partnership gross income and gain as quickly as possible equal to
the amount of the distribution.

(v) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated pro rata
based on the number of Partnership Units held by each Partner. “Partner
Nonrecourse Deductions” has the meaning specified in U.S. Treasury Regulations
Section 1.704-2(i)(2).

(vi) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with U.S. Treasury Regulations
Section 1.704-2(j). “Partner Nonrecourse Deductions” has the meaning specified
in U.S. Treasury Regulations Section 1.704-2(i)(2).

(vii) Any special allocations of income or gain pursuant to Section 5.1(c)(ii)
or Section 5.1(c)(iii) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.1(b) and this Section 5.1(c)(vii),
so that the net amount of any items so allocated and all other items allocated
to each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Section 5.1(c)(ii) or Section 5.1(c)(iii) had not occurred.

(d) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

(e) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (i) all items of income,
gain, loss or deduction allocated pursuant to Sections 5.1(c)(i) through
(iii) shall not be taken into account in computing such taxable income or loss;
(ii) any income of the Partnership that is exempt from U.S. federal income
taxation and not otherwise taken into account in computing Profit and Loss shall
be added to such taxable income or loss; (iii) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S.

 

21



--------------------------------------------------------------------------------

federal income tax purposes, any depreciation, amortization, gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (iv) upon an adjustment to the Carrying Value of any asset
pursuant to the definition of Carrying Value (other than an adjustment in
respect of depreciation, amortization or cost recovery deductions), the amount
of the adjustment shall be included as gain or loss in computing such taxable
income or loss; (v) if the Carrying Value of any asset differs from its adjusted
tax basis for U.S. federal income tax purposes, the amount of depreciation,
amortization or cost recovery deductions with respect to such asset for purposes
of Profit and Loss shall be an amount which bears the same ratio to such
Carrying Value as the U.S. federal income tax depreciation, amortization or
other cost recovery deductions bears to such adjusted tax basis (provided that
if the U.S. federal income tax depreciation, amortization or other cost recovery
deduction is zero, the Partners may use any reasonable method for purposes of
determining depreciation, amortization or other cost recovery deductions in
calculating Profit and Loss; and (vi) except for items in (i) above, any
expenditures of the Partnership not deductible in computing taxable income or
loss, not properly capitalizable and not otherwise taken into account in
computing Profit and Loss pursuant to this definition shall be treated as
deductible items.

(f) Tax Allocations. All items of income, gain, loss, deduction and credit of
the Partnership shall be allocated among the Partners for federal, state and
local income tax purposes consistent with the manner that the corresponding
constituent items of Profit and Loss shall be allocated among the Partners
pursuant to this Partnership Agreement in the manner determined by the General
Partner, except as may otherwise be provided herein or by the Code.
Notwithstanding the foregoing, the General Partner may make such allocations as
it deems reasonably necessary to give economic effect to the provisions of this
Agreement, taking into account facts and circumstances as the General Partner
deems reasonably necessary for this purpose.

(g) Curative Allocations. The allocations set forth in Section 5.1(c) of this
Agreement (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. The General Partner is authorized to offset all
Regulatory Allocations either with other Regulatory Allocations or with special
allocations of other items of Partnership income, gain, loss or deduction
pursuant to this Section 5.1(g). Therefore, notwithstanding any other provision
of this Section 5.1 (other than the Regulatory Allocations), the General Partner
shall make such offsetting special allocations of Partnership income, gain, loss
or deduction in whatever manner it deems appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account is, to the
extent possible, equal to the Capital Account balance such Partner would have
had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Sections 5.1(a) and (b).

5.2. Distribution of Cash.

(a) The Partnership shall distribute cash on a monthly (or, at the election of
the General Partner, more or less frequently) basis, in an amount determined by
the General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such month (or other
distribution period) in accordance with Section 5.2(b). The Partnership shall be
deemed to have distributed cash to the General Partner in an amount equal to the
amount of distributions by the General Partner that are reinvested in REIT
Shares

 

22



--------------------------------------------------------------------------------

issued by the General Partner pursuant to the General Partner’s distribution
reinvestment plan, and the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of such distributions
in return for an equal number of Partnership Units having the same
Class designation as the issued REIT Shares. The Partnership shall be deemed to
have distributed cash to any holder of Class B Units in an amount equal to the
amount of any distributions by the Partnership that such holder has elected to
be reinvested in Class B Units. The number of Class B Units issued to any such
holder in respect of such reinvested distributions shall equal the amount of
such reinvested distributions divided by the most recent Net Asset Value per
Class B Unit at the time of such distribution.

(b) Except for distributions pursuant to Section 5.6 in connection with the
dissolution and liquidation of the Partnership and subject to the provisions of
Sections 5.2(c), 5.2(d), 5.2(e), 5.3 and 5.4, all distributions of cash
(including any deemed distributions pursuant to Section 5.2(a)) shall be made to
the Partners in amounts proportionate to the aggregate Net Asset Value of the
Partnership Units held by the respective Partners on the Partnership Record
Date, except that the amount distributed per Partnership Unit of any Class may
differ from the amount per Partnership Unit of another Class on account of
differences in Class-specific expense allocations with respect to REIT Shares as
described in the Prospectus or for other reasons as determined by the Board of
Directors of the General Partner. Any such differences shall correspond to
differences in the amount of distributions per REIT Share for REIT Shares of
different Classes, with the same adjustments being made to the amount of
distributions per Partnership Unit for Partnership Units of a particular
Class as are made to the distributions per REIT Share by the General Partner
with respect to REIT Shares having the same Class designation. Distributions per
Class B Unit will equal the distributions per Class I Unit.

(c) Notwithstanding the foregoing, so long as the Advisory Agreement has not
been terminated (including by means of non-renewal), the Special Limited Partner
shall be entitled to a distribution (the “Performance Allocation”), promptly
following the end of each year (which shall accrue on a monthly basis) in an
amount equal to:

(i) First, if the Total Return for the applicable period exceeds the sum of
(i) the Hurdle Amount for that period and (ii) the Loss Carryforward Amount (any
such excess, “Excess Profits”), 100% of such Excess Profits until the total
amount allocated to the Special Limited Partner equals 12.5% of the sum of
(x) the Hurdle Amount for that period and (y) any amount allocated to the
Special Limited Partner pursuant to this clause; and

(ii) Second, to the extent there are remaining Excess Profits, 12.5% of such
remaining Excess Profits.

Any amount by which Total Return falls below the Hurdle Amount and that does not
constitute Loss Carryforward Amount will not be carried forward to subsequent
periods.

With respect to all Partnership Units that are repurchased at the end of any
month in connection with repurchases of REIT Shares pursuant to the General
Partner’s share repurchase plan, the Special Limited Partner shall be entitled
to such Performance Allocation in an amount calculated as described above
calculated in respect of the portion of the year for which such Partnership
Units were outstanding, and proceeds for any such Partnership Unit repurchase
will be reduced by the amount of any such Performance Allocation.

 

23



--------------------------------------------------------------------------------

Distributions on the Performance Allocation may be payable in cash, Class I
Units or Class B Units at the election of the Special Limited Partner. If the
Special Limited Partner elects to receive such distributions in Partnership
Units, the Special Limited Partner will receive the number of Partnership Units
that results from dividing the Performance Allocation by the Net Asset Value per
Unit of the applicable Class of Partnership Units at the time of such
distribution. If the Special Limited Partner elects to receive such
distributions in Partnership Units, the Special Limited Partner may request the
Partnership to redeem such Partnership Units from the Special Limited Partner at
any time thereafter pursuant to Section 8.5.

The measurement of the change in Net Asset Value Per Unit for the purpose of
calculating the Total Return is subject to adjustment by the Board of Directors
of the General Partner to account for any dividend, split, recapitalization or
any other similar change in the Partnership’s capital structure or any
distributions that the Board of Directors of the General Partner deems to be a
return of capital if such changes are not already reflected in the Partnership’s
net assets.

The Special Limited Partner will not be obligated to return any portion of the
Performance Allocation paid due to the subsequent performance of the
Partnership.

In the event the Advisory Agreement is terminated (including by means of
non-renewal), the Special Limited Partner will be allocated any accrued
Performance Allocation with respect to all Partnership Units as of the date of
such termination.

(d) To the extent the Partnership is required by law to withhold or to make tax
payments (including interest and penalties thereon) on behalf of or with respect
to any Partner (“Tax Advances”), the General Partner may withhold such amounts
and make such tax payments as so required. All Tax Advances made on behalf of a
Partner shall, at the option of the General Partner, (i) be promptly paid to the
Partnership by the Partner on whose behalf such Tax Advances were made or
(ii) be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Partner or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Partner. Whenever
the General Partner selects the option set forth in clause (ii) of the
immediately preceding sentence for repayment of a Tax Advance by a Partner, for
all other purposes of this Partnership Agreement such Partner shall be treated
as having received all distributions unreduced by the amount of such Tax
Advance. Each Partner hereby agrees to indemnify and hold harmless the
Partnership and the General Partner and any member or officer of the General
Partner from and against any liability with respect to Tax Advances required on
behalf of or with respect to such Partner. Each Partner shall furnish the
General Partner with such information, forms and certifications as it may
require and as are necessary to comply with the regulations governing the
obligations of withholding tax agents, as well as such information, forms and
certifications as are necessary with respect to any withholding taxes imposed by
countries other than the United States and represents and warrants that the
information and forms furnished by it shall be true and accurate in all
respects. The amount of any taxes paid by or withheld from receipts of the
Partnership (or any investment in which the

 

24



--------------------------------------------------------------------------------

Partnership invests that is treated as a flow-through entity for U.S. federal
income tax purposes) allocable to a Partner from an Investment shall be deemed
to have been distributed to each Partner to the extent that the payment or
withholding of such taxes reduced distribution proceeds otherwise distributable
to such Partner as provided herein.

(e) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged.

5.3. REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to make stockholder distributions that
will allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.

5.4. No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.5. Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.

5.6. Distributions Upon Liquidation. Immediately before liquidation of the
Partnership, Class T Units will automatically convert to Class I Units at the
Class T Conversion Rate, Class S Units will automatically convert to Class I
Units at the Class S Conversion Rate, Class D Units will automatically convert
to Class I Units at the Class D Conversion Rate and Class B Units will
automatically convert to Class I Units at the Class B Conversion Rate. Upon
liquidation of the Partnership, after payment of, or adequate provision for,
debts, obligations and establishment of reserves of the Partnership, including
any Partner loans, and after payment of any accrued Performance Allocation to
the Special Limited Partner and any preferred return owed to any other
Partnership Units, any remaining assets of the Partnership shall be distributed
to each holder of Class I Units, ratably with each other holder of Class I
Units, which will include all converted Class T Units, Class S Units, Class D
Units and Class B Units, in such proportion as the number of outstanding Class I
Units held by such holder bears to the total number of outstanding Class I Units
then outstanding.

Notwithstanding any other provision of this Agreement, the amount by which the
value, as determined in good faith by the General Partner, of any property other
than cash to be distributed in kind to the Partners exceeds or is less than the
Carrying Value of such property shall, to the extent not otherwise recognized by
the Partnership, be taken into account in computing Profit and Loss of the
Partnership for purposes of crediting or charging the Capital Accounts of, and
distributing proceeds to, the Partners, pursuant to this Agreement.

 

25



--------------------------------------------------------------------------------

To the extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.

5.7. Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

5.8. Reinvestment. Subject to legal, tax, regulatory or other similar
considerations, each Limited Partner holding Partnership Units agrees to
participate in the reinvestment program of distributions to the holders of
Partnership Units (the “DRIP” and any participating Limited Partner, a “DRIP
Participant”) unless otherwise agreed with the General Partner in writing. The
following provisions shall apply to the DRIP and any Limited Partner’s
participation therein:

(a) Subject to Section 5.8(b)(v), the General Partner shall, on behalf of each
DRIP Participant, reinvest all distributions to be made to such DRIP Participant
with respect to its Partnership Units in exchange for such DRIP Participant
being issued additional Partnership Units of the same Class of Partnership Units
held by such DRIP Participant. Partnership Units issued pursuant to the DRIP
shall be purchased at the applicable Net Asset Value per Unit on the date that
the distribution is payable (calculated as of the most recent month end).

(b) In connection with this Section 5.8, each Limited Partner agrees and
acknowledges as follows:

(i) The Partnership has designated the General Partner to administer the DRIP
and act as agent for the DRIP Participants. The General Partner shall credit
distributions to DRIP Participants on the basis of whole or fractional
Partnership Units, and shall reinvest such distributions in additional
Partnership Units of the same Class of Partnership Units held by such DRIP
Participant.

(ii) A DRIP Participant shall remain in the DRIP until such DRIP Participant
withdraws from the DRIP in accordance with Section 5.8(b)(v) or the General
Partner terminates or suspends the DRIP.

(iii) A DRIP Participant shall be deemed to have made a Capital Contribution,
and Partnership Units shall be purchased, on the date that the distribution is
payable (at the then-current Net Asset Value per Unit, calculated as of the most
recent month end). No interest shall be paid on cash distributions pending
reinvestment under the terms of the DRIP.

(iv) No DRIP Participant shall have any authorization or power to direct the
time or price at which Partnership Units shall be purchased. The total amount to
be invested shall depend on the amount of any distributions paid on the number
of Partnership Units owned by the DRIP Participant, as well as any withholding
taxes paid on behalf of such DRIP Participant.

 

26



--------------------------------------------------------------------------------

(v) DRIP Participants may elect to withdraw from the DRIP with respect to the
Partnership Units held in their account in the DRIP by providing 10 days’ prior
written notice of such election to withdraw in a form acceptable to the General
Partner and such election to withdraw shall be effective until rescinded by
providing written notice of an election to reinstate participation in the DRIP
in a form acceptable to the General Partner. Such written notice of such
election to withdraw or be reinstated, as the case may be, must be received by
the General Partner prior to the last day of the month in order for a
Participant’s termination to be effective for such month (i.e., a timely
termination notice will be effective as of the last day of a month in which it
is timely received and will not affect participation in the DRIP for any prior
month). Any transfer of Partnership Units by a DRIP Participant to a non-DRIP
Participant will terminate participation in the DRIP with respect to the
transferred Partnership Units. If a Participant requests that the Company
repurchase all or any portion of the DRIP Participant’s Partnership Units, the
DRIP Participant’s participation in the DRIP with respect to the DRIP
Participant’s Partnership Units for which repurchase was requested but that were
not repurchased will be terminated. If a DRIP Participant terminates DRIP
participation, the Partnership may, at its option, ensure that the terminating
DRIP Participant’s account will reflect the whole number of Partnership Units in
such DRIP Participant’s account and provide a check or other instrument of
payment for the cash value of any fractional share in such account. Upon
termination of DRIP participation for any reason, future distributions will be
distributed to the Investor in cash.

(c) This Section 5.8 shall not apply to any distributions to the General Partner
made pursuant to Section 5.2(a).

ARTICLE 6

RIGHTS, OBLIGATIONS AND

POWERS OF THE GENERAL PARTNER

6.1. Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement and without limiting
any powers of the Adviser pursuant to the Advisory Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) to acquire, purchase, own, operate, lease and dispose of any Property;

(ii) to construct buildings and make other improvements on the properties owned
or leased by the Partnership;

 

27



--------------------------------------------------------------------------------

(iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv) to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(v) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;

(vi) to guarantee or become a co-maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(vii) to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

(viii) to lease all or any portion of any of the Partnership’s assets, whether
or not any portion of the Partnership’s assets so leased are to be occupied by
the lessee, or, in turn, subleased in whole or in part to others, for such
consideration and on such terms as the General Partner may determine;

(ix) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;

(x) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(xi) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

(xii) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as the General
Partner shall determine from time to time;

 

28



--------------------------------------------------------------------------------

(xiii) to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

(xiv) to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such remuneration as the
General Partner may deem reasonable and proper;

(xv) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xvi) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii) to maintain accurate accounting records and to file all federal, state
and local income tax returns on behalf of the Partnership;

(xviii) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xix) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that the
General Partner deems desirable (including, without limitation, the acquisition
of interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);

(xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

(xxi) to merge, consolidate or combine the Partnership with or into another
Person;

(xxii) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxiii) to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.

 

29



--------------------------------------------------------------------------------

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.2. Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder to any Person, and may appoint, employ,
contract or otherwise deal with any Person for the transaction of the business
of the Partnership, which Person (which may include the Adviser) may, under
supervision of the General Partner, perform any acts or services for the
Partnership as the General Partner may approve.

6.3. Indemnification and Exculpation of Indemnitees.

(a) To the fullest extent permitted by law, the Partnership shall indemnify and
hereby agrees to indemnify and hold harmless an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, costs and
expenses (including reasonable legal fees and expenses), judgments, fines,
settlements, penalties and other amounts arising from any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, of any nature whatsoever, known or unknown, liquidated or
unliquidated, that are incurred by any Indemnitee and that relate to the
operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and
constituted willful misconduct or gross negligence; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by settlement, judgment, order or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that an Indemnitee did
not act in good faith and in a manner that the Indemnitee believed to be in or
not opposed to the best interests of the Partnership or that the Indemnitee’s
conduct constituted fraud, willful misconduct, gross negligence, a material
breach of this Agreement, a breach of its fiduciary duty or, with respect to any
criminal action or proceeding, an Indemnitee had no reasonable cause to believe
his conduct was unlawful. Any indemnification pursuant to this Section 6.3 shall
be made only out of the assets of the Partnership.

(b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

30



--------------------------------------------------------------------------------

(c) The indemnification provided by this Section 6.3 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(e) For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement and the Articles of Incorporation.

(h) The provisions of this Section 6.3 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

6.4. Liability and Obligations of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission not amounting to willful misconduct or
gross negligence. The General Partner shall not be in breach of any duty that
the General Partner may owe to the Limited Partners or the Partnership or any
other Persons under this Agreement or of any duty stated or implied by law or
equity provided the General Partner, acting in good faith, abides by the terms
of this Agreement.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its stockholders collectively,
and that neither the General Partner nor its Board of Directors is under any
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or the
tax consequences of some, but not all, of the Limited Partners) in deciding
whether to cause the

 

31



--------------------------------------------------------------------------------

Partnership to take (or decline to take) any actions. In the event of a conflict
between the interests of its stockholders on one hand and the Limited Partners
on the other, the General Partner shall endeavor in good faith to resolve the
conflict in a manner not adverse to either its stockholders or the Limited
Partners; provided, however, that for so long as the General Partner directly
owns a controlling interest in the Partnership, any such conflict that the
General Partner, in its sole and absolute discretion, determines cannot be
resolved in a manner not adverse to either its stockholders or the Limited
Partner shall be resolved in favor of the stockholders. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions, provided that the General Partner has acted in good faith.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT, (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, or
(iii) to ensure that the Partnership will not be classified as a “publicly
traded partnership” under section 7704 of the Code, is expressly authorized
under this Agreement and is deemed approved by all of the Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

6.5. Reimbursement of General Partner.

(a) Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the General Partner.

 

32



--------------------------------------------------------------------------------

6.6. Outside Activities.

(a) Subject to Section 6.8 hereof, the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or any of its Subsidiaries, any officer, director, employee, agent,
trustee, Affiliate or stockholder of the General Partner shall be entitled to
and may have, directly or indirectly, business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities substantially similar or identical to those of the
Partnership. Neither the Partnership nor any of the Limited Partners shall have
any rights by virtue of this Agreement in any such business ventures, interests
or activities. None of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and the General
Partner shall have no obligation pursuant to this Agreement to communicate or
offer any opportunities or interest in any such business ventures, interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person, even if it may raise a conflict of interest with
the Limited Partners or the Partnership. The General Partner will not be liable
for breach of any fiduciary or other duty by reason of the fact that such party
pursues or acquires for, or directs such opportunity or interest to another
Person or does not communicate or offer such opportunity or interest to the
Partnership.

(b) No Limited Partner shall, by reason of being a Limited Partner in the
Partnership, have any right to participate in any manner in any profits or
income earned or derived by or accruing to the General Partner and its
respective Affiliates, or the respective members, partners, officers, directors,
employees, stockholders, agents or representatives thereof from the conduct of
any business other than the business of the Partnership or from any transaction
in instruments effected by the General Partner and its Affiliates or the
respective members, partners, stockholders, officers, directors, employees or
agents thereof for any account other than that of the Partnership.

6.7. Transactions With Affiliates.

(a) Any Affiliate of the General Partner or the Adviser may be employed or
retained by the Partnership and may otherwise deal with the Partnership (whether
as a buyer, lessor, lessee, manager, furnisher of goods or services, broker,
agent, lender or otherwise) and may receive from the Partnership any
compensation, price, or other payment therefor which the General Partner
determines to be fair and reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant, and in which any of its Affiliates may or may not be a participant,
upon such terms and subject to such conditions as the General Partner deems are
consistent with this Agreement, applicable law, the Articles of Incorporation
and the REIT status of the General Partner.

 

33



--------------------------------------------------------------------------------

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are, in the General Partner’s sole discretion, on
terms that are fair and reasonable to the Partnership and in compliance with the
Articles of Incorporation.

6.8. Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

6.9. Repurchases and Exchanges of REIT Shares.

(a) Repurchases. If the General Partner repurchases any REIT Shares (other than
REIT Shares repurchased with proceeds received from the issuance of other REIT
Shares), then the General Partner shall cause the Partnership to purchase from
the General Partner a number of Partnership Units having the same
Class designation as the redeemed REIT Shares for that Class of Partnership
Units on the same terms that the General Partner repurchased such REIT Shares
(including any applicable discount to Net Asset Value).

(b) Exchanges. If the General Partner exchanges any REIT Shares of any Class
(“Exchanged REIT Shares”) for, or converts any REIT Shares of any Class to, REIT
Shares of a different Class (“Received REIT Shares”), then the General Partner
shall, and shall cause the Partnership to, exchange or convert a number of
Partnership Units having the same Class designation as the Exchanged REIT
Shares, for Partnership Units having the same Class designation as the Received
REIT Shares on the same terms that the General Partner exchanged or converted
the Exchanged REIT Shares.

6.10. No Duplication of Fees or Expenses. The Partnership may not incur or be
responsible for any fee or expense (in connection with an Offering or otherwise)
that would be duplicative of fees and expenses paid by the General Partner.

 

34



--------------------------------------------------------------------------------

ARTICLE 7

CHANGES IN GENERAL PARTNER

7.1. Transfer of the General Partner’s Partnership Interest.

(a) The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in, or in
connection with a transaction contemplated by, Section 7.1(b), (c) or (d).

(b) Except as otherwise provided in Section 6.4(b) or Section 7.1(c) or
(d) hereof, the General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets, (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of control of the General Partner (a “Transaction”), unless:

(i) the consent of Limited Partners holding more than 50% of the Percentage
Interests of the Limited Partners is obtained;

(ii) as a result of such Transaction all Limited Partners will receive for each
Partnership Unit of each Class an amount of cash, securities, or other property
equal to the greatest amount of cash, securities or other property paid in the
Transaction to a holder of one REIT Share having the same Class designation as
that Partnership Unit in consideration of such REIT Share; provided that if, in
connection with the Transaction, a purchase, tender or exchange offer (“Offer”)
shall have been made to and accepted by the holders of more than 50% of the
outstanding REIT Shares, each holder of Partnership Units shall be given the
option to exchange its Partnership Units for the greatest amount of cash,
securities, or other property which a Limited Partner holding Partnership Units
would have received had it (1) exercised its Redemption Right and (2) sold,
tendered or exchanged pursuant to the Offer the REIT Shares received upon
exercise of the Redemption Right immediately prior to the expiration of the
Offer; or

(iii) the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners receive in exchange for
their Partnership Units of each Class, an amount of cash, securities, or other
property (expressed as an amount per REIT Share) that is no less than the
greatest amount of cash, securities, or other property (expressed as an amount
per REIT Share) received in the Transaction by any holder of REIT Shares having
the same Class designation as the Partnership Units being exchanged.

(c) Notwithstanding Section 7.1(b), the General Partner may merge with or into
or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly

 

35



--------------------------------------------------------------------------------

agrees to assume all obligations of the General Partner, as appropriate,
hereunder. Upon such contribution and assumption, the Survivor shall have the
right and duty to amend this Agreement as set forth in this Section 7.1(c). The
Survivor shall in good faith arrive at a new method for the calculation of the
Cash Amount and the REIT Shares Amount after any such merger or consolidation so
as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was
receivable upon such merger or consolidation by a holder of REIT Shares of each
Class or options, warrants or other rights relating thereto, and which a holder
of Partnership Units of any Class could have acquired had such Partnership Units
been exchanged immediately prior to such merger or consolidation. Such amendment
to this Agreement shall provide for adjustment to such method of calculation,
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in Section 4.3(a)(ii). The Survivor also shall in good faith modify
the definition of REIT Shares and make such amendments to Section 8.5 so as to
approximate the existing rights and obligations set forth in Section 8.5 as
closely as reasonably possible. The above provisions of this Section 7.1(c)
shall similarly apply to successive mergers or consolidations permitted
hereunder.

In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the Board of Directors’ fiduciary duties to the stockholders of the
General Partner under applicable law.

(d) Notwithstanding Section 7.1(b), a General Partner may transfer all or any
portion of its General Partnership Interest to (A) a wholly-owned Subsidiary of
such General Partner or (B) the owner of all of the ownership interests of such
General Partner, and following a transfer of all of its General Partnership
Interest, may withdraw as General Partner.

7.2. Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 in connection with such admission
shall have been performed;

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

 

36



--------------------------------------------------------------------------------

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that (x) the admission of the person to be admitted as a substitute
or additional General Partner is in conformity with the Act and (y) none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal tax purposes, or (ii) the loss of any Limited
Partner’s limited liability.

7.3. Effect of Bankruptcy, Withdrawal, Death or Dissolution of the sole
remaining General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to the sole remaining
General Partner (and its removal pursuant to Section 7.4(a)) or the death,
withdrawal, removal or dissolution of the sole remaining General Partner (except
that, if the sole remaining General Partner is on the date of such occurrence a
partnership, the withdrawal, death, dissolution, Event of Bankruptcy as to, or
removal of a partner in, such partnership shall be deemed not to be a
dissolution of such General Partner if the business of such General Partner is
continued by the remaining partner or partners), the Partnership shall be
dissolved and terminated unless the Partnership is continued pursuant to
Section 7.3(b). The merger of the General Partner with or into any entity that
is admitted as a substitute or successor General Partner pursuant to Section 7.2
shall not be deemed to be the withdrawal, dissolution or removal of the General
Partner.

(b) Following the occurrence of an Event of Bankruptcy as to the sole remaining
General Partner (and its removal pursuant to Section 7.4(a) hereof) or the
death, withdrawal, removal or dissolution of the sole remaining General Partner
(except that, if the sole remaining General Partner is, on the date of such
occurrence, a partnership, the withdrawal of, death, dissolution, Event of
Bankruptcy as to, or removal of a partner in, such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Limited
Partners, within 90 days after such occurrence, may elect to continue the
business of the Partnership by selecting, subject to Section 7.2 and any other
provisions of this Agreement, a substitute General Partner by consent of the
Limited Partners holding a majority of the Percentage Interests of all Limited
Partners. If the Limited Partners elect to continue the business of the
Partnership and admit a substitute General Partner, the relationship with the
Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.

7.4. Removal of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death or dissolution of, Event of
Bankruptcy as to, or removal of, a partner in, such partnership shall be deemed
not to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

 

37



--------------------------------------------------------------------------------

(b) If a General Partner has been removed pursuant to this Section 7.4 and the
Partnership is continued pursuant to Section 7.3, such General Partner shall
promptly transfer and assign its General Partnership Interest in the Partnership
to the substitute General Partner approved by the Limited Partners in accordance
with Section 7.3(b) and otherwise admitted to the Partnership in accordance with
Section 7.2. At the time of assignment, the removed General Partner shall be
entitled to receive from the substitute General Partner the fair market value of
the General Partnership Interest of such removed General Partner as reduced by
any damages caused to the Partnership by such General Partner. Such fair market
value shall be determined by an appraiser mutually agreed upon by the General
Partner and the Limited Partners holding a majority of the Percentage Interests
of all Limited Partners within 10 days following the removal of the General
Partner. If the parties are unable to agree upon an appraiser, the removed
General Partner and the Limited Partners holding a majority of the Percentage
Interests of all Limited Partners each shall select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner’s General Partnership Interest within 30 days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than 40 days after the removal of the General Partner, shall select a third
appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than 60 days
after the removal of the General Partner. In such case, the fair market value of
the removed General Partner’s General Partnership Interest shall be the average
of the two appraisals closest in value.

(c) The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.4(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.4(b).

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary,
desirable and sufficient to effect all the foregoing provisions of this Section.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.1. Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

 

38



--------------------------------------------------------------------------------

8.2. Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.

8.3. Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.4. Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
tax purposes. The General Partner shall be entitled to make such reasonable
inquiry of the Limited Partners as is required to establish compliance by the
Limited Partners with the provisions of this Section.

8.5. Redemption Right.

(a) Subject to this Section 8.5 and the provisions of any agreements between the
Partnership and one or more Limited Partners with respect to Partnership Units
held by them, each Limited Partner other than the General Partner, after holding
any Partnership Units (other than Class B Units) for at least one year (or such
shorter period as consented to by the General Partner in its sole discretion),
shall have the right (subject to the terms and conditions set forth herein) to
require the Partnership to redeem (a “Redemption”) all or a portion of such
Partnership Units (the “Tendered Units”) in exchange (a “Redemption Right”) for
REIT Shares issuable on, or the Cash Amount payable on, the Specified Redemption
Date, as determined by the General Partner in its sole discretion. Any
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the Partnership (with a copy to the General Partner) by the Limited Partner
exercising the Redemption Right (the “Tendering Party”). Within 15 days of
receipt of a Notice of Redemption, the Partnership will send to the Limited
Partner submitting the Notice of Redemption a response stating whether the
General Partner has determined the applicable Partnership Units will be redeemed
for REIT Shares or the Cash Amount. In either case, the Limited Partner shall be
entitled to withdraw the Notice of Redemption if (i) it provides notice to the
Partnership that it wishes to withdraw the request and (ii) the Partnership
receives the notice no less than two business days prior to the Specified
Redemption Date. Notwithstanding the foregoing, the Special Limited Partner and
the Adviser shall have the right to require the Partnership to redeem all or a
portion of their Class I Units pursuant to this Section 8.5 at any time
irrespective of the period the Partnership Units have been held by the Special
Limited

 

39



--------------------------------------------------------------------------------

Partner or the Adviser. The Partnership shall redeem any such Class I Units of
the Special Limited Partner or the Adviser for Class I REIT Shares or the Cash
Amount (at the Adviser’s or Special Limited Partner’s election) unless the Board
of Directors of the General Partner determines that any such redemption for cash
would be prohibited by applicable law or this Agreement, in which case such
Class I Units will be redeemed for an amount of Class I REIT Shares with an
aggregate Net Asset Value equivalent to the aggregate Net Asset Value of such
Class I Units.

A Limited Partner other than the Special Limited Partner and the Adviser may not
exercise the Redemption Right for less than 1,000 Partnership Units or, if such
Limited Partner holds less than 1,000 Partnership Units, all of the Partnership
Units held by such Partner. The Tendering Party shall have no right, with
respect to any Partnership Units so redeemed, to receive any distribution paid
with respect to Partnership Units if the record date for such distribution is on
or after the Specified Redemption Date.

(b) If the General Partner (or, if applicable, the Adviser or Special Limited
Partner) elects to redeem Tendered Units for REIT Shares rather than cash, then
the Partnership shall direct the General Partner to issue and deliver such REIT
Shares to the Tendering Party pursuant to the terms set forth in this
Section 8.5(b), in which case, (i) the General Partner, acting as a distinct
legal entity, shall assume directly the obligation with respect thereto and
shall satisfy the Tendering Party’s exercise of its Redemption Right, and
(ii) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the General Partner in
exchange for REIT Shares. The percentage of the Tendered Units tendered for
Redemption by the Tendering Party for which the General Partner (or, if
applicable, the Adviser or Special Limited Partner) elects to issue REIT Shares
(rather than cash) is referred to as the “Applicable Percentage.” In making such
election to acquire Tendered Units, the Partnership shall act in a fair,
equitable and reasonable manner that neither prefers one group or class of
Limited Partners over another nor discriminates against a group or class of
Limited Partners. If the Partnership elects to redeem any number of Tendered
Units for REIT Shares rather than cash, on the Specified Redemption Date, the
Tendering Party shall sell such number of the Tendered Units to the General
Partner in exchange for a number of REIT Shares equal to the product of the REIT
Shares Amount and the Applicable Percentage. The product of the Applicable
Percentage and the REIT Shares Amount, if applicable, shall be delivered by the
General Partner as duly authorized, validly issued, fully paid and
non-assessable REIT Shares free of any pledge, lien, encumbrance or restriction,
other than the Aggregate Share Ownership Limit (as calculated in accordance with
the Articles of Incorporation) and other restrictions provided in the Article of
Incorporation, the bylaws of the General Partner, the Securities Act and
relevant state securities or “blue sky” laws. Notwithstanding the provisions of
Section 8.5(a) and this Section 8.5(b), the Tendering Parties shall have no
rights under this Agreement that would otherwise be prohibited under the
Articles of Incorporation.

(c) In connection with an exercise of Redemption Rights pursuant to this
Section 8.5, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:

(1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the actual and constructive ownership, as determined

 

40



--------------------------------------------------------------------------------

for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such
Tendering Party and (ii) any Related Party and (b) representing that, after
giving effect to the Redemption, neither the Tendering Party nor any Related
Party will own REIT Shares in excess of the Aggregate Share Ownership Limit (or,
if applicable the Excepted Holder Limit);

(2) A written representation that neither the Tendering Party nor any Related
Party has any intention to acquire any additional REIT Shares prior to the
closing of the Redemption on the Specified Redemption Date

(3) An undertaking to certify, at and as a condition to the closing of the
Redemption on the Specified Redemption Date, that either (a) the actual and
constructive ownership of REIT Shares by the Tendering Party and any Related
Party remain unchanged from that disclosed in the affidavit required by
Section 8.5(c)(1) or (b) after giving effect to the Redemption, neither the
Tendering Party nor any Related Party shall own REIT Shares in violation of the
Aggregate Share Ownership Limit (or, if applicable, the Excepted Holder Limit);
and

(4) Any other documents as the General Partner may reasonably require.

(d) Any Cash Amount to be paid to a Tendering Party pursuant to this Section 8.5
shall be paid on the Specified Redemption Date; provided, however, that the
General Partner may elect to cause the Specified Redemption Date to be delayed
for up to an additional 180 days to the extent required for the General Partner
to cause additional REIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount. Notwithstanding the foregoing, the General
Partner agrees to use its best efforts to cause the closing of the acquisition
of Tendered Units hereunder to occur as quickly as reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights to prevent, among other things, (a) any person
from owning shares in excess of the Common Share Ownership Limit, the Aggregate
Share Ownership Limit and the Excepted Holder Limit, (b) the General Partner’s
common stock from being owned by less than 100 persons, the General Partner from
being “closely held” within the meaning of section 856(h) of the Code, and as
and if deemed necessary to ensure that the Partnership does not constitute a
“publicly traded partnership” under section 7704 of the Code. If and when the
General Partner determines that imposing such restrictions is necessary, the
General Partner shall give prompt written notice thereof (a “Restriction
Notice”) to each of the Limited Partners holding Partnership Units, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid having the Partnership be treated as a “publicly traded partnership”
under section 7704 of the Code.

 

41



--------------------------------------------------------------------------------

(f) A redemption fee may be charged (other than to the Adviser, Special Limited
Partner or their Affiliates) in connection with an exercise of Redemption Rights
pursuant to this Section 8.5.

(g) Except as otherwise agreed between a Class B Limited Partner and the General
Partner, Class B Limited Partners may request redemption for cash of all or a
portion of their Class B Units for any month by sending a Notice of Redemption
to the Partnership within the same required period of notice that holders of
REIT Shares may request the monthly repurchase of REIT Shares pursuant to the
General Partner’s share repurchase plan, as in effect from time to time. Any
Class B Units redeemed by the Partnership will be redeemed at the most recent
Net Asset Value per Class B Unit (or 95% of the most recent Net Asset Value per
Class B Unit for Class B Units redeemed within one year of issuance (other than
Units issued pursuant to a distribution reinvestment or Class B Units held by
the Special Limited Partner or the Adviser)) as of the date of redemption,
effective on the same day that REIT Shares are repurchased for that month under
the General Partner’s share repurchase plan. The total amount of redemptions of
(i) Class B Units and (ii) Partnership Units with corresponding REIT Shares,
will be subject to the same repurchase limitations as set forth in the General
Partner’s share repurchase plan, except that such limitations will apply to such
Partnership Units (including the Class B Units) instead of REIT Shares. The
General Partner will be entitled to redeem up to the full amount of Partnership
Units necessary to correspond to repurchases of REIT Shares under the General
Partner’s share repurchase plan (subject to the repurchase limits of such share
repurchase plan). If the General Partner repurchases less than the full amount
of REIT Shares requested to be repurchased under the General Partner’s share
repurchase plan in any month, then the percentage of outstanding Class B Units
redeemed in such month shall not exceed the percentage of the aggregate NAV per
REIT Share repurchased pursuant to the General Partner’s share repurchase plan
for such month. In the event some but not all of the Class B Units submitted for
redemption during any month are to be redeemed, the redemptions will be effected
on a pro rata basis. Notwithstanding the foregoing, the Adviser will have the
right to require the Partnership to redeem the full amount of its Class B Units
without being subject to redemption limitations described herein.

8.6. Required Redemption of Limited Partners.

The General Partner, in its sole discretion, may require a Limited Partner to
surrender all or any portion of its Partnership Units and withdraw from the
Partnership to the extent such redemption is in the best interest of the
Partnership, as determined by the General Partner in good faith at any time for
any reason or no reason with or without prior notice to such Limited Partner. A
notice of mandatory redemption pursuant to this Section 8.6 shall have the same
effect as a request for redemption by a Limited Partner given pursuant to
Section 8.5; provided that the mandatory redemption of all or any portion of
such Limited Partner’s Partnership Units shall be effective on the date
determined by the General Partner and indicated in such notice.

ARTICLE 9

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1. Purchase for Investment.

(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interest is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.

 

42



--------------------------------------------------------------------------------

(b) Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.2. Restrictions on Transfer of Limited Partnership Interests.

(a) Subject to the provisions of Section 9.2(b) and (c), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion; provided that the Special Limited Partner may
transfer all or any portion of its Limited Partnership Interest, or any of its
economic rights as a Limited Partner, to any of its Affiliates without the
consent of the General Partner. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.

(b) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Interest pursuant to this Article 9 or pursuant
to a redemption of all of its Partnership Units pursuant to Section 8.5. Upon
the permitted Transfer or redemption of all of a Limited Partner’s Partnership
Interest, such Limited Partner shall cease to be a Limited Partner.

(c) Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), (e) and
(f) below, a Limited Partner may Transfer, without the consent of the General
Partner, all or a portion of its Partnership Interest to (i) a parent or
parent’s spouse, natural or adopted descendant or descendants, spouse of such
descendant, or brother or sister, or a trust created by such Limited Partner for
the benefit of such Limited Partner and/or any such person(s), of which trust
such Limited Partner or any such person(s) is a trustee, (ii) a corporation
controlled by a Person or Persons named in (i) above, or (iii) if the Limited
Partner is an entity, its beneficial owners.

(d) No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, without the consent of the General Partner, which
may be withheld in its sole and absolute discretion, if, in the opinion of legal
counsel for the Partnership, such proposed Transfer would require the
registration of the Limited Partnership Interest under the Securities Act or
would otherwise violate any applicable federal or state securities or blue sky
law (including investment suitability standards).

 

43



--------------------------------------------------------------------------------

(e) No Transfer by a Limited Partner of its Partnership Interest, in whole or in
part, may be made to any Person without the consent of the General Partner,
which may be withheld in its sole and absolute discretion, if (i) in the opinion
of legal counsel for the Partnership, the transfer would result in the
Partnership’s being treated as an association taxable as a corporation (other
than a qualified REIT subsidiary within the meaning of Section 856(i) of the
Code and the General Partner determines such treatment would be in the best
interest of the Partnership), (ii) in the opinion of legal counsel for the
Partnership, it would adversely affect the ability of the General Partner to
continue to qualify as a REIT or subject the General Partner to any additional
taxes under Section 857 or Section 4981 of the Code, (iii) in the opinion of
legal counsel for the Partnership, the transfer would cause the Partnership not
to qualify for the safe harbor described in U.S. Treasury Regulations
Section 1.7704-1(h), (iv) the transfer would result in the Partnership at any
time during its taxable year having more than 100 partners, within the meaning
of Section 1.7704-1(h)(1)(ii) of the U.S. Treasury Regulations (taking into
account Section 1.7704-1(h)(3) of the U.S. Treasury Regulations), or (v) such
transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code.

(f) No transfer by a Limited Partner of any Partnership Interest may be made to
a lender to the Partnership or any Person who is related (within the meaning of
Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations
Section 1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender may be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.

(g) Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

(h) Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3. Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof
and such other documents or instruments as the General Partner may require in
order to effect the admission of such Person as a Limited Partner.

 

44



--------------------------------------------------------------------------------

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.1(a) hereof and the agreement set forth in Section 9.1(b)
hereof.

(iv) If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.

(vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii) The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.

(b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4. Rights of Assignees of Partnership Interests.

(a) Subject to the provisions of Sections 9.1 and 9.2 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article 9 to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.

 

45



--------------------------------------------------------------------------------

9.5. Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.6. Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.

ARTICLE 10

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1. Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all Certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and amendments thereto and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

 

46



--------------------------------------------------------------------------------

10.2. Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested in any manner determined by the General Partner
in its sole discretion. The funds of the Partnership shall not be commingled
with the funds of any other Person except for such commingling as may
necessarily result from an investment permitted by this Section 10.2(b).

10.3. Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4. Annual Tax Information and Report. Within 90 days after the end of each
fiscal year of the Partnership (subject to reasonable delays in the event of the
late receipt of any necessary financial statements of the Person in which the
Partnership holds a Property), the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as required by
law.

10.5. Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall (i) for taxable years beginning on or before
December 31, 2017, be the “Tax Matters Partner” of the Partnership within the
meaning of Section 6231(a)(7) of the Code (as in effect prior to the repeal of
such section by the Bipartisan Budget Act of 2015) and (ii) for taxable years
beginning on or after January 1, 2018, act as or appoint the “Partnership
Representative” within the meaning of Section 6223(a) of the Code (as amended by
the Bipartisan Budget Act of 2015) and, in each case, any similar provisions
under any state, local or foreign tax law. As Tax Matters Partner or Partnership
Representative, as applicable, the General Partner (or its appointee) shall have
the right and obligation to take all actions authorized and required,
respectively, by the Code for the Tax Matters Partner or Partnership
Representative. The General Partner (or its appointee) shall have the right to
retain professional assistance in respect of any audit of the Partnership by the
Service and all out-of-pocket expenses and fees incurred by the General Partner
(or its appointee) on behalf of the Partnership as Tax Matters Partner or
Partnership Representative, as applicable, shall constitute Partnership
expenses.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state, local or foreign tax law shall be made by the
General Partner in its sole and absolute discretion

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5, any adjustments made
pursuant to Section 754 of the Code shall affect only the successor in interest
to the transferring Partner and in no event shall be taken into account in
establishing, maintaining or computing Capital Accounts for the other Partners
for any purpose under this Agreement. Each Partner will furnish the Partnership
with all information necessary to give effect to such election.

 

47



--------------------------------------------------------------------------------

10.6. Reports to Limited Partners. As soon as practicable after the close of
each fiscal year, but in no event later than the date on which the General
Partner mails its annual report to holders of the REIT Shares, the General
Partner shall cause to be mailed to each Limited Partner an annual report
containing financial statements of the Partnership, or of the General Partner if
such statements are prepared solely on a consolidated basis with the General
Partner, for such fiscal year, presented in accordance with generally accepted
accounting principles. The annual financial statements shall be audited by
accountants selected by the General Partner.

ARTICLE 11

AMENDMENT OF AGREEMENT; MERGER

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.1(b), (c) or (d) hereof;
provided, however, that the following amendments and any other merger or
consolidation of the Partnership shall require the consent of Limited Partners
holding more than 50% of the Percentage Interests of the Limited Partners:

(a) any amendment affecting the operation of the Redemption Right (except as
provided in Section 8.5(d), 7.1(b) or 7.1(c)) in a manner adverse to the Limited
Partners;

(b) any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.3;

(c) any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.3; or

(d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

ARTICLE 12

GENERAL PROVISIONS

12.1. Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth on
the Partnership’s books and records; provided, however, that any Partner may
specify a different address by notifying the General Partner in writing of such
different address. Notices to the Partnership shall be delivered at or mailed to
its specified office.

 

48



--------------------------------------------------------------------------------

12.2. Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.3. Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

12.4. Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

12.5. Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.6. Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.7. Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.8. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Agreement of Limited Partnership, all as of the
date first set forth above.

 

GENERAL PARTNER: BLACKSTONE REAL ESTATE INCOME TRUST, INC. By:  

/s/ Leon Volchyok

  Name: Leon Volchyok  

Title: Chief Legal Officer, Chief

          Compliance Officer and Secretary

SPECIAL LIMITED PARTNER: BREIT SPECIAL LIMITED PARTNER L.P. By:  

/s/ Leon Volchyok

  Name: Leon Volchyok   Title: Authorized Signatory LIMITED PARTNERS: By:
Blackstone Real Estate Income Trust, Inc., as attorney-in-fact for the Persons
whose names are set forth in the books and records of the Partnership as Limited
Partners By:  

/s/ Leon Volchyok

  Name: Leon Volchyok   Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF REDEMPTION RIGHT

In accordance with Section 8.5 of the Limited Partnership Agreement (the
“Agreement”) of BREIT Operating Partnership L.P., the undersigned hereby
irrevocably (i) presents for redemption                      Partnership Units
in BREIT Operating Partnership L.P. in accordance with the terms of the
Agreement and the Redemption Right referred to in Section 8.5 thereof,
(ii) surrenders such Partnership Units and all right, title and interest
therein, and (iii) directs that the Cash Amount or REIT Shares Amount (as
defined in the Agreement, not available for Class B Units) as determined by the
General Partner deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if REIT Shares (as defined in the Agreement,
not available for Class B Units) are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.

 

Dated:                 ,         

     

 

(Name of Limited Partner)

  

 

(Signature of Limited Partner)

  

 

(Mailing Address)

  

 

(City) (State) (Zip Code)

  

 

Signature Guaranteed by:

 

If REIT Shares are to be issued (not available for Class B Units), issue to:

Name:                                                         

Social Security or

Tax I.D. Number:                                      

 

A-1